993 F.2d 230
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph L. WILSON, Plaintiff-Appellant,v.AMTRAK NATIONAL RAILROAD CORPORATION, Defendant-Appellee.
No. 92-2161.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993Decided:  April 30, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-91-2802-JH)
Joseph L. Wilson, Appellant Pro Se.
Nancy Carolyn Lee, Amtrak National Railroad Passenger Corporation, Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph L. Wilson appeals from the district court's order entering summary judgment for Defendant in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilson v. Amtrak Nat'l R.R., No. CA91-2802-JH (D. Md. Aug. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED